NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               VERSIAH M. TAYLOR,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-1518
                ______________________

   Appeal from the United States District Court for the
Northern District of Florida in No. 5:14-cv-00252-RS-
EMT, Judge Richard Smoak.
                ______________________

             Decided: September 16, 2015
               ______________________

   VERSIAH M. TAYLOR, Talladega, AL, pro se.

    GEOFFREY MARTIN LONG, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by REGINALD T. BLADES, JR., ROBERT E.
KIRSCHMAN, JR., BENJAMIN C. MIZER.
                ______________________
2                                              TAYLOR   v. US



        Before MOORE, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
     Versiah M. Taylor pro se appeals the United States
District Court for the Northern District of Florida’s denial
of his motion to transfer his claims to the United States
Court of Federal Claims. Because the Court of Federal
Claims lacks jurisdiction over Mr. Taylor’s claims, we
affirm.
                        BACKGROUND
    In August 2014, Mr. Taylor filed a complaint in the
United States District Court for the Middle District of
Florida, which was transferred sua sponte to the Northern
District. The complaint alleges violations of 26 U.S.C. §
7431, 18 U.S.C. § 2520(g), 18 U.S.C. § 2707(g) and 5
U.S.C. § 552a by the Internal Revenue Service. In gen-
eral, Mr. Taylor seeks damages for alleged improper
disclosure of his personal information during an investi-
gation into fraudulent income tax filings. Despite this,
Magistrate Judge Timothy entered an order stating that
“Plaintiff … initiated this civil rights action by filing a
complaint under 42 U.S.C. § 1983” and requiring Mr.
Taylor to use the corresponding local complaint form. 1
    Mr. Taylor filed a motion to transfer his case to the
Court of Federal Claims that was denied without explana-
tion. 2 An appeal to the District Judge was likewise de-



    1   Mr. Taylor had previously filed allegations similar
to those alleged in this case under 42 U.S.C. § 1983 using
the local complaint form. See Taylor v. Pekerol, No. 14-
12446, 2015 WL 4774813, at *2 (11th Cir. Aug. 14, 2015).
Those claims were initially dismissed, but that decision
was vacated and remanded on appeal. Id. at *4.
    2   “An appellate court can affirm a decision of the
trial court upon any ground supported by the record.”
TAYLOR   v. US                                             3



nied. Mr. Taylor appealed those decisions to the United
States Court of Appeals for the Eleventh Circuit, which
transferred the appeal sua sponte to this court.
                        DISCUSSION
    Transfer is permissible only if the destination court
has subject matter jurisdiction over the claim. Souders v.
S.C. Pub. Serv. Auth., 497 F.3d 1303, 1307 (Fed. Cir.
2007). We review de novo a district court’s denial of a
motion to transfer. Id. Our jurisdiction under 28 U.S.C. §
1292(d)(4)(A) is limited to the motion to transfer. Id.
Although we afford pro se plaintiffs leniency for mere
formalities, we cannot waive or overlook jurisdictional
requirements. Kelley v. Sec'y, U.S. Dep't of Labor, 812
F.2d 1378, 1380 (Fed. Cir. 1987).
     Below and on appeal Mr. Taylor argued that the
Tucker Act, specifically 28 U.S.C. § 1491(a)(1), allows
transfer of his complaint to the Court of Federal Claims.
The Tucker Act confers jurisdiction on the Court of Fed-
eral Claims over “any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1). This lim-
ited subject matter jurisdiction does not cover Mr. Tay-
lor’s claims. Rather, the jurisdictional statutes for each of
the claims alleged by Mr. Taylor, to the extent they pro-
vide jurisdiction, grant jurisdiction only to the district
courts.
    Mr. Taylor’s causes of action that arise under the
criminal code, Title 18, must be brought in the district
courts, if they can be brought at all. The Court of Federal


Orion Tech., Inc. v. United States, 704 F.3d 1344, 1350
(Fed. Cir. 2013).
4                                               TAYLOR   v. US



Claims has previously held it “has no jurisdiction to
adjudicate any claims whatsoever under the federal
criminal code” in particular where there is no “money
mandating provision of law ….” Joshua v. United States,
17 F.3d 378, 379-80 (Fed. Cir. 1994) (quoting and sum-
marily affirming the Court of Federal Claims’ order). Mr.
Taylor’s initial complaint referenced Sections 2520(g) and
2707(g) as permitting recovery. Both of these Sections,
however, specifically exempt the United States from
liability. 18 U.S.C. §§ 2520(a), 2707(a) (both “other than
the United States”). On appeal, appellant’s informal brief
instead referenced Section 2712. This Section specifically
requires actions be filed “in United States District Court
….” 18 U.S.C. § 2712(a). Hence, none of the sections of
Title 18 relied on create jurisdiction in the Court of Fed-
eral Claims.
     Jurisdiction over Mr. Taylor’s other claims is explicit-
ly granted to the district courts. The Internal Revenue
Code, under 26 U.S.C. § 7431(a)(1), provides that the
remedy for violations of the relevant statute is “a civil
action for damages against the United States in a district
court of the United States.” (emphasis added); see also
Calhoun v. United States, 32 Fed. Cl. 400, 407 (1994)
aff'd, 61 F.3d 918 (Fed. Cir. 1995). Likewise, the Privacy
Act, under 5 U.S.C.A. § 552a(g)(1), provides “the district
courts of the United States shall have jurisdiction” over
civil actions concerning the relevant statute.
    Having reviewed the matter carefully, we hold that,
because the United States Court of Federal Claims would
lack jurisdiction over Mr. Taylor’s claims, we must affirm
the order denying transfer.
                       CONCLUSION
     For these reasons, we affirm the United States Dis-
trict Court for the Northern District of Florida’s denial of
Mr. Taylor’s motion to transfer.
TAYLOR   v. US                            5



                      AFFIRMED
                         COSTS
   Each party shall bear its own costs.